Exhibit 10.46

Executive Incentive Plan for Fiscal 2008

On May 15, 2008, the Committee, as well as the Board of Directors of the
Company, approved an executive incentive plan for the Company’s fiscal year
ending March 31, 2009 (fiscal 2008). Participants in the plan include the
Company’s Chief Executive Officer and all other executive officers. The
Committee is responsible for determining the payout under the plan to each
executive officer except the Chief Executive Officer. The Board of Directors of
the Company determines the payout under the plan for the Chief Executive
Officer, taking into account the recommendation received from the Committee.

Pursuant to the plan, the Committee designated for each executive officer a
target cash incentive amount, expressed as a percentage of the officer’s base
salary. In establishing these targets, the Committee took into account for each
officer the level of total compensation including base salary, cash incentive
and equity paid by similar companies for comparable positions based on market
data compiled by our Vice President of Human Resources.

The amount of the incentive award actually paid to each executive officer may be
less than or greater than the executive’s target cash incentive, with the amount
capped at 156% of the target incentive. Individual incentive awards will be
determined following the end of fiscal 2008 based on the following factors and
their corresponding weightings:

 

  •  

the Company’s earnings before interest, other income (expense), taxes,
depreciation, amortization and stock-based compensation (EBITDAS) for fiscal
2008 as compared to the target established by the Committee – 40%

 

  •  

the executive’s achievement of individual, measurable objectives during fiscal
2008 as determined by the Committee for all executives with the exception of the
Chief Executive Officer, who is evaluated by the Board of Directors – 40%

 

  •  

the executive’s overall contribution during fiscal 2008 towards the achievement
of the Company’s financial and non-financial objectives – 20%

The following table sets forth each current executive officer’s target cash
incentive for fiscal 2008.

 

Executive Officer

  

Title

   Target Incentive as % of
Base Salary     Target Incentive Gregory J. Yurek    Chief Executive Officer and
President    60 %   $ 345,000 Charles W. Stankiewicz    Executive Vice
President, AMSC Power Systems    50 %   $ 150,000 David A. Henry    Senior Vice
President, Chief Financial Officer, Treasurer and Secretary    50 %   $ 135,000
Daniel P. McGahn    Senior Vice President and General Manager, AMSC
Superconductors and Asia Pacific    50 %   $ 122,500 Angelo R. Santamaria   
Vice President, Global Manufacturing Operations    50 %   $ 105,000 Timothy D.
Poor    Vice President, Global Sales and Business Development    50 %   $
100,000 Alexis P. Malozemoff    Executive Vice President and Chief Technical
Officer    35 %   $ 82,250